PER CURIAM.
Shelby Alewine appeals her convictions for aggravated white collar crime, conspiracy to commit grand theft, and organized fraud. The record on appeal does not include a complete trial transcript due to a malfunction in the electronic court reporting equipment. Jurisdiction was relinquished to the trial court in an attempt to reconstruct the record, but the trial court has notified this court that the record cannot be reconstructed. The State has conceded that the record cannot be reconstructed and that the case should be remanded for a new trial. We agree. The trial transcripts are necessary for a complete appellate review and are unavailable through no fault of the defendant; accordingly, we reverse. See Jones v. State, 780 So.2d 218 (Fla. 2d DCA 2001).
Reversed and remanded for new trial.
NORTHCUTT, DAVIS, and WALLACE, JJ., Concur.